UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012 or []Transition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Commission file number: 000-52678 XHIBIT CORP. (Exact name of registrant as specified in its charter) Nevada 20-0853320 (State of incorporation) (I.R.S. Employer Identification Number) 80 E. Rio Salado Parkway, Suite 115 Tempe, AZ 85281 (Address of principal executive offices) (602) 281-3554 (Issuer’s telephone number) NB Manufacturing, Inc. (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X]NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files). YES [X]NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ]NO [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of November 19, 2012 the Company had 67,310,726 shares of its $0.0001 par value common stock issued and outstanding. Table of Contents TABLE OF CONTENTS Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of September 30, 2012 (Unaudited) and December 31, 2011 1 Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2012 and 2011 (Unaudited) 2 Condensed Consolidated Statements of Operations for the Nine Months Ended September 30, 2012 and 2011 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 (Unaudited) 4 Notes to Condensed Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II – OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 -i- Table of Contents Part I.FINANCIAL INFORMATION Item 1 - FINANCIAL STATEMENTS NB MANUFACTURING, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, ASSETS (unaudited) (audited) Current Assets: Cash $ $ Accounts receivable, net Prepaid expenses Accounts receivable, related party - Advancements to officer - Total current assets Other assets: Security deposit Property and equipment, net Intangibles - TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Accounts payable, related party - Accrued interest, related party Notes payable, related party Deferred lease incentive - current portion - Total current liabilities Non-current Liabilities: Deferred rent liability Deferred lease incentive - non-current portion - Total liabilities SHAREHOLDERS' EQUITY Preferred stock, authorized 80,000,000 shares, $.0001 par value, none issued or outstanding - - Common stock, authorized 480,000,000 shares, $.0001 par value, 67,310,726 and 66,583,676 issued and outstanding Additional paid in capital Accumulated deficit ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to condensed consolidated financial statements (unaudited). -1- Table of Contents NB MANUFACTURING, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE PERIODS ENDED SEPTEMBER 30, 2 Three-month Period Ended September 30, Revenues $ $ Cost of revenues Gross profit Operating expenses: Sales and marketing General and administrative Research and development Total operating expenses Incomefrom operations Other income / (expense): Interest expense ) - Other Income - Net Income $ $ Net incomeper common share: Basic $ $ Diluted $ $ Weighted-average shares used to calculate net incomeper common share: Basic Diluted See notes to condensed consolidated financial statements (unaudited). -2- Table of Contents NB MANUFACTURING, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE PERIODS ENDED SEPTEMBER 30, 2 Nine-month Period Ended September 30, Revenues $ $ Cost of revenues Gross profit Operating expenses: Sales and marketing General and administrative Research and development Total operating expenses Income (loss) from operations ) Other income / (expense): Interest expense ) - Other income - Net Income (Loss) $ ) $ Net income (loss) per common share: Basic $ ) $ Diluted $ ) $ Weighted-average shares used to calculate net income (loss) per common share: Basic Diluted See notes to condensed consolidated financial statements (unaudited). -3- Table of Contents NB MANUFACTURING, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE PERIODS ENDED SEPTEMBER 30, 2 Nine-month Period Ended September 30, Cash flows from operating activities: Net income (loss) $ ) $ Depreciation Expenses paid by shareholder and donated to the company - Tenant improvement allowance ) - Adjustments to reconcile net income (loss) to net cash provided by operating activities: Accounts receivable ) ) Prepaid expenses Accounts receivable, related party - Accounts payable and accrued expenses Accounts payable, related party ) - Deferred rent liability - Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities: Proceeds from note payable to related party Repayment of note payable to related party ) Member capital contribution - Distributions to member - ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental Disclosure of Non-Cash Financing Activities: Construction in progress paid for with tenant improvement allowance $ $ - Shares issued for intangible assets acquired $ $ - Cash paid for: Interest $ $
